ACCEPTED
                                                                               04-15-00688-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                         12/23/2015 2:15:07 AM
                                                                                KEITH HOTTLE
                                                                                        CLERK



                          No. 04-15-00688-CV
                                                          FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                       IN THE COURT OF APPEALS     12/23/2015 2:15:07 AM
                  FOR THE FOURTH DISTRICT OF TEXAS     KEITH E. HOTTLE
                                                            Clerk
                            AT SAN ANTONIO



             IN THE ESTATE OF CARLOS AGUILAR, DECEASED,
                                                   Appellant


 On Appeal from Cause No. 2012-PB4-000048-L2, In the County Court
   No. 2 of Webb County, Texas, Honorable Jesus Garza, Presiding


          APPELLANTS’ ADVISORY REGARDING REPORTER’S RECORD


TO THE HONORABLE COURT OF APPEALS:
     Appellants Vanessa Arce and Eudelia Aguilar, Co-Administrators

of the Estate of Carlos Aguilar, Deceased, pursuant to the Court’s

December 9, 2015, order, provide the Court with written proof that the

Reporter’s Record has been requested and payment arrangements

made.

                                    I.
     On December 7, 2015, the Court notified the court reporter that
the Reporter’s Record was late.      On December 8, 2015, the court
reporter filed her request for an extension of time to file the Reporter’s
Record.   On December 9, 2015, the Court issued its order requiring
Appellants to request the Reporter’s Record(s) required to address the
issues raised in this appeal and to either pay for the record or make the
appropriate arrangements with the court reporter. The Court further
ordered Appellants to provide written proof that they had done so
within ten days of the order. Because that deadline fell on a Saturday,
Appellants were to provide the written proof by Monday, December 21,
2015.
                                     II.
        Appellants requested the Reporter’s Record in writing on
December 9, 2015. See attached letter to court reporter. Appellants
also offered to pay any required deposit for preparing the record. On
December 11, 2015, pursuant to the court reporter’s request, Appellants
provided a $1,000.00 deposit for preparation of the record by delivering
a check to the court reporter. It is Appellants’ understanding that the
Reporter’s Record will be filed by the extended deadline currently in
place.
                                     III.
        Appellants respectfully request leave to file this advisory two days
after the Court’s deadline. At the time the Court’s order was received,
it was calendared in the electronic calendaring system of the
undersigned’s office for Saturday, December 19, 2015.          Neither the
undersigned counsel nor his staff noticed the calendar entry Monday,
December 21, 2015.       As a result, this advisory was not filed by the
Court’s deadline. As is evident from the above facts and the attached

                                     2
exhibit, Appellants did not delay in responding to the Court’s order and
curing any deficiencies.    The preparation of the record will not be
further delayed by the late filing of this advisory. Appellants stand
ready to prepare their briefing promptly upon filing of the reporter’s
Record.


     WHEREFORE, PREMISES CONSIDERED, Appellants Vanessa

Arce and Eudelia Aguilar, Dependent Administrators of the Estate of

Carlos Aguilar, Deceased, and their counsel, respectfully request that

the Court accept this advisory as timely filed and that their briefing

schedule be set by the filing of the Reporter’s Record, and such other

relief, both legal and equitable, to which they may be entitled.

                                  Respectfully submitted,


                                  By:    /s/ Ryan G. Anderson
                                  Ryan G. Anderson
                                  State Bar No. 00783546
                                  LAW OFFICES OF RYAN G.
                                  ANDERSON, PLLC
                                  115 E. Travis, Suite 1403
                                  San Antonio, Texas 78205
                                  Tel: (210) 399-0198
                                  Fax: (210) 855-5050
                                  E-mail: ryan@rgalawpc.com




                                   3
                                  David G. Balmer
                                  Texas Bar No. 00790260
                                  BALMER LAW FIRM, P.C.
                                  10107 McAllister Freeway
                                  San Antonio, Texas 78216
                                  Tel. (210) 617-4600
                                  Fax. (210) 617-4601
                                  Email: davidb@dbalmerlaw.com

                                  Attorneys for Appellants Eudelia
                                  Aguilar and Vanessa Arce, as Co-
                                  Administrators of the Estate of Carlos
                                  Aguilar, Deceased

                      CERTIFICATE OF SERVICE

       I certify that on December 23, 2015, a true and correct copy of this
filing was served on the following electronically through the electronic
filing manager and by email:

Ronald Rodriguez
Attorney at Law
915 Victoria Street
Laredo, TX 78040

Attorney for Clarissa Aguilar as Next Friend for
Carlos Aguilar, Jr., Alyssa Nicole Aguilar, Andrew Aguilar,
Marcus Aguilar and Kaylee Annette Aguilar, Minor Children


                                  /s/ Ryan G. Anderson
                                  Ryan G. Anderson




                                   4
Filed: 12/9/2015 11:43:50 AM
Margie R. Ibarra
County Clerk
Webb County, Texas
By: Brigette Garay, Deputy